Citation Nr: 1400778	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 (claimed as low back disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1976. 

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio, denying reopening of the claim for service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 (claimed as low back disorder).  After a November 2007 rating decision confirmed and continued that decision, the Veteran initiated an appeal by filing a notice of disagreement (NOD) in January 2008 and after a March 2008 statement of the case (SOC) he perfected the appeal by filing a substantive appeal, VA Form 9, Appeal to the Board of Veterans' Appeals, later that month.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal any additional documents pertinent to the present appeal except as otherwise stated herein, to include the Appellant's Post-Remand Brief from his service representative and electronic VA treatment records which were considered by the Appeals Management Center (AMC) in the March 2012 supplemental statement of the case (SSOC).  

The Veteran testified in July 2010 before a Decision Review Officer (DRO) at the RO and at the Cleveland, Ohio, RO in March 2011 before the undersigned Veterans Law Judge (VALJ).  Transcripts thereof are on file.  

A May 2011 Board decision found that new and material evidence had been submitted to reopen the claim for service connection and, prior to de novo adjudication on the merits, remanded the claim for further development.  The case has now been returned to the Board.  



FINDINGS OF FACT

1.  The evidence clearly and unmistakably demonstrates that the Veteran had a pre-existing low back disorder at the time of his entry into active service. 

2.  The Veteran's low back disorder, which existed prior to service, clearly and unmistakably did not increase in severity or become permanently worsened during active military service or within the first postservice year. 


CONCLUSION OF LAW

The presumption that the Veteran was of sound condition upon entry into service and the presumption of aggravation during service have been rebutted by clear and unmistakable evidence; and the criteria for service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1, claimed as a low back disorder, are not met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA a obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in September 2006, prior to the initial December 2006 adjudication of the claim for service connection.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  

In a new and material evidence claim, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the May 2011 Board decision found that new and material evidence had been submitted to reopen the claim and, so, any failure to fully comply with the holding in Kent, Id., is no more than harmless error.  

Thus, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate the service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  

The Veteran's service treatment records (STRs), available VA treatment records, and private treatment records have been obtained.  The Veteran was notified in the supplemental SOC (SSOC) that VA treatment records from 1977 to 1990 could not be obtained, as requested in the 2011 Board remand.  Moreover, the Veteran has filed supporting lay statements. 

The Veteran testified in support of his claim at a July 2012 RO hearing and at an RO hearing before the undersigned VLJ in March 2011.  

Following reopening of the service connection claim by the Board in May 2011, and pursuant to remand by the Board at that time, a medical opinion was obtained as to the service-connection claim.   McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The medical opinion obtained directly responded to the questions posed in the Board's remand.  Accordingly, there has been full compliance with the Board's remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

38 C.F.R. § 3.103(c)(2) requires that a presiding  RO hearing officer or a VLJ, or both, fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearings the issue on appeal was identified and at the respective hearings the representative, the RO hearing officer, and the VLJ specifically elicited testimony from the Veteran as to the relevant clinical history and needed elements for service connection.   While neither the RO hearing officer nor the VLJ specifically suggested the submission of any evidence that may have been overlooked, the case was remanded for additional evidence in May 2011.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the RO or the Board hearing.  By contrast, the hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  

Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA medical opinion was obtained to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

The Veteran's July 1975 examination for service entrance was negative for low back disability, as was an adjunct medical history questionnaire.  

In November 1975 the Veteran complained of having had low back pain for 3 or 4 months.  He had no history of trauma and stated that it began a week after beginning boot camp.  The impression was a lumbar strain.  He was seen again for pain in the lumbar region in January 1976 and was given light duty for 3 days.  Later in January 1976 he was seen again for lumbar pain and it was indicated that the pain may have begun after carrying a back pack.  The impression was a possible back strain.  The next day it was noted that X-rays revealed spina bifida at S1.  He was seen on multiple occasions in February and March 1976 for low back pain, and on March 5, 1976, it was noted that there was possibly a worsening of his condition, and he was to be given an orthopedic evaluation.  

An orthopedic evaluation of the Veteran later in March 1976, and after an examination, the diagnoses were spondylolysis of L4, lumbarization of L5, and spina bifida occulta at S1.  X-rays confirmed L4 spondylolysis and spina bifida occulta at S1.  

A Medical Board Report reflects that the Veteran had had back pain since enlistment.  He specifically denied any back injury prior to service or since enlistment.  His low back pain occasionally radiated down the left leg.  He was more symptomatic after long periods of walking or standing, or when carrying a pack.  He was unable to perform his assigned duties due to his back symptoms.  On examination he had full range of motion of the back and no lumbar tenderness.  His motor, sensation, and reflexes were normal.  X-rays revealed a bilateral, congenital spondylolysis of the pars interarticularis at L4 without spondylolisthesis, and congenital spina bifida at S1.  He had had symptoms since his assigned duties due to a congenital back condition which existed prior to enlistment but he was unfit for full duty.  His disability had not been incurred in or aggravated by his military service, and he was to be discharged from military service.  The diagnosis was spondylolysis, pars interarticular, congenital L4 vertebra, and congenital spina bifida occulta of S1, both existing prior to service.  

The Veteran signed a March 26, 1976, Certificate Relative to a Full and Fair Hearing Before a Physical Evaluation Board, acknowledging that it had been explained to him that the Medical Board, before which he had appeared, found spondylolysis which the Board considered to have not been incurred or aggravated by service.  He declined a hearing before a Physical Evaluation Board and requested administrative discharge.  

In the Veteran's original April 1976 VA claim for compensation he reported that he had injured his back in boot camp and was later found to have a birth defect in his spine.  The claim was denied by an unappealed 1976 rating decision.  

VA outpatient treatment (VAOPT) records of 1980 and 1981 are negative for low back complaints until a September 1981 clinical notation that he had had a recent injury.  A possible herniated disc was suspected and his was cautioned about lifting or straining his back in his "labors job."  Lumbosacral X-rays in September 1981 which found a suggestion of spina bifida occulta of S1 with a transitional feature of L5 but no fracture or dislocation.  

On VA examination in September 1995 the Veteran reported that he had had chronic low back pain since his discharge from service in the 1970s.  His back pain occasionally radiated down his thighs, to the knees.  After a physical examination the diagnosis was chronic low back pain.  

In October 2006 Mrs. A. W. and K. S. reported that they had known the Veteran for prior to service, during which the Veteran was active in sports, and when he had joined the military he had been in good condition.  A year later the Veteran had stated that he had been discharged due to a back injury during service.  Mr. A. W. had noticed a difference in the Veteran's mobility and posture from his time prior to service.  In a sworn statement that same month D. T. stated essentially the thing, i.e., that the Veteran had no back problems prior to service but complained of back problems after service.  In another sworn statement the Veteran's ex-wife reported that he had never complained of his back prior to service but had complained of his back after returning from service and beginning work with American Steel.  His back had continued to get worse.  The Veteran's mother submitted a sworn statement that the Veteran had no back problems prior to service but had called her several times during his military service complaining about his back due to an injury during service.  He was placed on light duty and given a medical discharge.  

The Veteran has submitted copies of some of his service personnel records but these do not contain any references to his back.  

Records of the Aultman Health Foundation from 1984 to 2005 include lumbosacral X-rays in March 1984 noting a circumscribed nonunited apophysis of S1 which was a normal variant.  He was seen in 2004 for back pain and X-rays in April 2005 found mild degenerative disc disease (DDD) at L5-S1.  

In June 2010 Dr. A. A., of the Ohio Pain and Rehab Specialists, reported that the Veteran had a history of chronic injuries of the low back and had thus developed substantial bilateral leg pain.  He had lumbar DDD and lumbosacral radiculopathy with symptoms of paresthesias, pain, and numbness and/or weakness in the lower extremities.  It was therefore believed that the Veteran had continuous leg pains which were the result of his "original back injury."  

At the July 2010 RO hearing the Veteran testified that prior to service he had played baseball and done some wrestling but, to his knowledge, neither he nor anyone in his family had a history of back problems or spina bifida.  He had injured his back during basic training carrying heavy back packs on long marches for which he sought and received treatment.  He had sought VA treatment for his back within about 6 or 7 months after his discharge.  He had had continuous back problems since military service.  He had had back problems during his postservice employment at American Steel Foundries, where he had worked for 27 1/2 years.  He had gotten injured on the job because of his back, i.e., he had reinjured his back.  He had not had back problems prior to service.  

At the March 2011 travel Board hearing the Veteran testified that he had begun having back problems in about 3 or 4 weeks into boot camp.  He had had tightness in his low back and tingling down his legs.  He then went to Advanced Infantry Training (AIT) at Camp Pendleton but continued to have back problems for which he sought medical treatment, and was placed on light duty.  He was unable to complete AIT and was discharged from service because of his back problems.  

Records of extensive treatment of the Veteran at the Ohio Pain & Rehabilitation Specialists from February 2009 to May 2011 are on file and show that in February 2009 he reported having had chronic low back pain since 1975 when he was in the military.  

On examination in June 2011 the Veteran's claim file was reviewed by a VA orthopedist.  It was noted that the records clearly stated that the Veteran had a pre-existing problem with spina bifida at S1 and spondylosis at L4.  This was clearly stated in examination done around 1976 when he was discharged from service.  It was also clearly stated this was not aggravated by service.  It was stated that he had had the onset of back pain during service after boot camp back and was found to have a pre-existing problem with spondylolysis and spina bifida.  No surgery was done.  Over the next 35 years, he had had some persistent back pain, with aching, soreness, and tenderness across his lumbar spine.  He had been treated with physical therapy and injections and no surgery.  He had reported occasionally having some leg pain.  On examination range of motion of the back could not be measured because the Veteran would not attempt range of motion.  He had an antalgic gait, and used a cane and a back support.  No other deformity noted. 

The diagnosis was spondylolysis, spina bifida, and arthritis lumbar spine. The examiner stated that after having reviewed the record and after an examination, it was clearly stated that the Veteran had a preexisting condition of spondylolysis and spina bifida.  It was also clearly stated that this was not aggravated by his service back 35 years ago.  Also, he now had some arthritic changes in the back.  Consequently, it was the examiner's opinion that the Veteran's current back condition was not related to an injury during service, but rather it was due to his preexisting problem and natural age progression.

A VAOPT record dated in December 2011, contained in Virtual VA, reflects that the Veteran had had low back pain for 30 years, since he left military service.  

Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

The "correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.

Congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Analysis

Initially, it must be observed that although the May 2011 Board decision stated that the Veteran had credibly testified that his current low back disorder did not pre-exist and was incurred during military service, and has continued since his military discharge, that statement must be taken in the context of reopening.  That is, the Board in 2011 noted that the Veteran's assertions are presumed credible for the purposes of reopening this claim.  However, following reopening and upon de novo adjudication, such presumption of credibility is no longer applicable.  

38 C.F.R. § 3.304(b)(2) provides that signed statements of veteran relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  Accordingly, a determination of whether the Veteran had a lumbosacral disability and, if so, whether it was aggravated during service may not take into consideration the March 26, 1976, Certificate in which the Veteran acknowledge that a Medical Board found spondylolysis which the Board considered to have not been incurred or aggravated by service.  On the other hand, this does not mean that consideration may not be given to the findings of the Medical Board.  Rather, 38 C.F.R. § 3.304(b)(2) applies only to the Veteran's acknowledgement of the Board's findings and does not mandate that he accepted or acknowledged, as accurate, the Medical Board's finding. 

Spina bifida occulta is a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  "Spondylolysis is defined as a dissolution of a vertebra; a condition marked by platyspondylis, aplasia of the vertebral arch, and separation of the pars interarticularis."  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991).  See also Dentman v. Principi, No. 91-1562, slip op. at 2 and 3 (U.S. Vet. App. Oct. 27, 1992) (a memorandum decision without precedential authority under Bethea v. Derwinski, 2 Vet. App. 252 (1992)).  

The Board has considered the Veteran's statements and testimony, as well as the multiple lay statements and affidavits, that the Veteran had no pre-existing, i.e., prior to service, disability of the low back.  However, the medical evidence is indisputable that during service the Veteran had spondylolysis and spina bifida occulta and that these were congenital defects which by their very nature pre-existed his entrance into active service.  Accordingly, the presumption of soundness upon entrance into active service is rebutted.  

However, there remains the question of whether there is clear and unmistakable evidence that there was no increase in disability during active service.  As to this the Board has considered the Veteran's statements and testimony, as well as the multiple lay statements and affidavits, that the Veteran had continuous low back problems since military service which tends to establish increased disability during service.  However, the statements and affidavits are recollections of the Veteran's complaints as recalled many years after his military service.  

The Board has also considered the June 2010 statement of the Veteran's private treating physician who opined that the Veteran's current radicular symptoms in the legs are due to DDD from an inservice back injury.  However, the basis for this opinion is unstated except to have apparently been based upon a history of "chronic injuries" of the low back.  In this connection, the Board notes the postservice 1981 VAOPT clinical record which shows that the Veteran had a postservice low back injury.  The private physician made no attempt to distinguish between any putative inservice acute injury and at least one, if not more, acute postservice back injuries.  Moreover, it is clear that the private physician did not review the entire evidentiary record available to the 2011 VA examiner.  The 2011 VA examiner's opinion was in keeping with the findings of the Medical Board during military service and together these are to the effect that the Veteran's spondylolysis pars interarticularis and spina bifida occulta of the S-1 were congenital in nature and, so, pre-existed his entrance into military service.  Moreover, while during service it was speculated that the Veteran's back condition might be getting worse, both the Medical Board and the 2011 VA examiner, with the later having review the voluminous in-service and postservice medical records, found that there was no increase in disability during military service.  Indeed, the 2011 VA examiner stated that the evidence was clear as to both of these matters.  While the language used by the 2011 VA examiner does not track the language of the regulation, requiring clear and unmistakable evidence, there can be no doubt that this was the intention of the 2011 VA examiner.  

In sum, the Board finds that the evidence clearly and unmistakable demonstrates that  the Veteran's spondylolysis pars interarticularis and spina bifida occulta of the S-1 both pre-existed military service and underwent no permanent increase in severity during active service.  Moreover, while the Veteran has reported having sought VA treatment within the first postservice year, and the evidence shows that some degree of lumbosacral arthritis is first shown decades after service, there is no supporting clinical evidence corroborating this putative treatment within the first postservice year and arthritis as well as DDD are not shown until decades after military service, which the 2011 VA examiner opined were a progression of the natural aging process.  

Consequently, the Board also concludes that the evidence clearly and unmistakably demonstrates that not only did the Veteran's low back disability pre-exist his military service but that clearly and unmistakably there was no increase or aggravation of the low back disability during military service.  

Accordingly, service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 is not warranted.  


ORDER

Service connection for spondylolysis pars interarticularis and spina bifida occulta of the S-1 is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


